Citation Nr: 0503413	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-07 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from December 1949 to December 
1953.  He was held as a prisoner of war of communist forces 
for 33 months during the Korean Conflict.

This appeal is from a June 1979 rating decision that denied 
service connection for the cause of the veteran's death.  VA 
did not notify the appellant of the decision of the decision 
until December 2002.  This appeal ensued.

The Board of Veterans' Appeals remanded the case in February 
2004 to afford the veteran the notices and assistance 
mandated by the Veterans Claims Assistance Act of 2000 
(VCAA).


FINDINGS OF FACT

1.  The veteran died in May 1979 of inanition from cancer, 
widespread metastatic cancer of the oropharynx.

2.  At the time of his death, the veteran was service-
connected for anxiety reaction, rated 30 percent disabled, 
for noncompensable residuals of a gunshot wound of the right 
arm, noncompensable amebic dysentery, and noncompensable 
functional dyspepsia for a combined 30 percent disability 
rating.

3.  There is no direct relationship between the veteran's 
fatal metastatic oropharynx cancer and his military service 
or with any of his service-connected disabilities.




CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 1310 
(West 2002) (West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

"When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children, and parents."  
38 U.S.C.A. § 1310 (West 2002).

The regulation promulgated to implement the statute provides 
a follows:

Cause of death.

  (a) General.  The death of a veteran 
will be considered as having been due to 
a service-connected disability when the 
evidence establishes that such disability 
was either the principal or a 
contributory cause of death.  The issue 
involved will be determined by exercise 
of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and 
circumstances surrounding the death of 
the veteran, including, particularly, 
autopsy reports.

  (b) Principal cause of death.  The 
service-connected disability will be 
considered as the principal (primary) 
cause of death when such disability, 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto.

  (c) Contributory cause of death.  (1) 
Contributory cause of death is inherently 
one not related to the principal cause.  
In determining whether the service-
connected disability contributed to 
death, it must be shown that it 
contributed substantially or materially; 
that it combined to cause death; that it 
aided or lent assistance to the 
production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection.  (2) Generally, minor 
service-connected disabilities, 
particularly those of a static nature or 
not materially affecting a vital organ, 
would not be held to have contributed to 
death primarily due to unrelated 
disability.  In the same category there 
would be included service-connected 
disease or injuries of any evaluation 
(even though evaluated as 100 percent 
disabling) but of a quiescent or static 
nature involving muscular or skeletal 
functions and not materially affecting 
other vital body functions.  (3) Service-
connected diseases or injuries involving 
active processes affecting vital organs 
should receive careful consideration as a 
contributory cause of death, the primary 
cause being unrelated, from the viewpoint 
of whether there were resulting 
debilitating effects and general 
impairment of health to an extent that 
would render the person materially less 
capable of resisting the effects of other 
disease or injury primarily causing 
death.  Where the service-connected 
condition affects vital organs as 
distinguished from muscular or skeletal 
functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  
(4) There are primary causes of death 
which by their very nature are so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions, but, even in such cases, 
there is for consideration whether there 
may be a reasonable basis for holding 
that a service-connected condition was of 
such severity as to have a material 
influence in accelerating death. In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature.

38 C.F.R. § 3.312 (2004).

The veteran was a prisoner of war for 33 months during the 
Korean Conflict.  His service medical records include an 
undated hospital summary from a U.S. Navy Hospital Ship that 
reports the veteran's suffering and deprivations in 
captivity.  His service medical records and the first post-
service VA examination report of March 1954 show entitlement 
to the disorders for which he maintained service connection 
throughout his life: anxiety reaction, residuals of a gunshot 
wound of the right arm, amebic dysentery, functional 
dyspepsia.  Those condition were rated 30 percent for the 
anxiety reaction and noncompensable for the others.  Those 
ratings endured throughout his life.

The veteran's service medical records are silent for 
diagnosis of cancer or for any symptom or condition later 
found to be diagnostic of his cancer.  The veteran had VA 
examinations subsequent to March 1954 in March 1957, March 
1959, and March 1964; he had VA hospitalization in February 
1960 for removal of the tip of a penknife that had remained 
in a small stab wound in his left sustained in 1950.

A September 1978 VA hospital summary reveals that the veteran 
sought VA treatment September 1978 because of a growth on the 
right side of his tongue of three month's duration.  His 
dentist advised him to seek medical care.  VA diagnosed 
squamous cell carcinoma.  Subsequent VA outpatient and 
inpatient records show the advancing course of the cancer.  
His death certificate documents his death at a VA hospital in 
May 1979 due to "Inanition from cancer, widespread 
metastatic cancer of oropharynx.  No underlying cause is 
reported.  The death certificate shows the interval between 
onset and death was months.

In her February 2003 notice of disagreement, the appellant 
averred that the veteran suffered his entire life and was 
very nervous.  She argued that his service to the country 
should be considered in light of his ex-POW status in 
determining her entitlement to DIC (dependency and indemnity 
compensation).  She averred that the veteran passed away due 
to cancer, which was but one of the final causes of his 
death.  In an October 2004 statement, she averred that the 
veteran's death was caused, at least indirectly, by his 
having been a POW.  She argues that VA should grant DIC 
because no one can say definitively that he was not exposed 
to something while a prisoner that caused his cancer.

Unfortunately, there is no evidence of whether he was exposed 
in captivity to any carcinogen.  The law provides for 
presumptions that certain diseases, under certain 
circumstances, were incurred in service when an ex-POW 
develops them, e.g., certain malnutritive and cardiovascular 
disorders.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§ 3.307(a)(5), 3.309(c) (2004).  The veteran was service 
connected for anxiety, dysentery, and functional dyspepsia 
(possibly irritable bowel syndrome as known by the 
terminology of the 1950s).  There is no evidence of record to 
suggest any of these contributed to the veteran's cancer or 
otherwise to his death.

The cause of the veteran's death was not incurred in service.  
A service-connected disorder was not the principal cause of 
death as such cause is defined.  38 C.F.R. § 3.312(b) (2004).  
The appellant's doubtlessly sincere belief that his POW 
experience must have contributed to his death is 
understandable, but it is a lay medical opinion unsupported 
by any medical evidence or opinion; it is not evidence VA can 
consider in deciding whether the veteran's fatal cancer was 
service connected.  See Espiritu v. Derwinski, 2 Vet App. 492 
(1992).

Likewise, there is no objective medical evidence that any of 
the veteran's service-connected disorders was a contributory 
cause of death, 38 C.F.R. § 3.312(c) (2004).  The regulation 
specifically provides that generally, minor service-connected 
disabilities not affecting a vital organ and of static nature 
will not be considered contributory causes of death.  The 
veteran had three minor service-connected disabilities; the 
30 percent disabling anxiety disorder was arguably not minor, 
but all of them were static, as his disability rating history 
reveals.  None of them were active processes involving a 
vital organ.  38 C.F.R. § 3.312(c)(2)(3) (2004).

The medical records contemporaneous with his onset and course 
of cancer shows it was virulent and rapidly overwhelming.  
The evidence compels the conclusion that it was a disease of 
the sort described in the governing regulation as 
overwhelming and fatal regardless of any other coexisting 
disorder unless it also affected a vital organ and was 
progressive in nature.  The veteran had no such coexisting 
service-connected conditions.  38 C.F.R. § 3.312(c)(4) 
(2004).

In sum, the clear preponderance of the evidence is against 
finding the veteran's death was service connected.  The 
appellant's claim must be denied.

Whereas this decision arises from a June 1979 claim, long 
predating the enactment of the VCAA, VA could not have 
afforded the appellant the notices and assistance in 
prosecuting her claim that the Act mandates.  VA notified the 
appellant by letter of February 2004 of the information and 
evidence necessary to substantiate the claim.  The letter 
included the necessary elements of VCAA notice.  38 C.F.R. 
§ 3.159(b) (2004).  The appellant's statement of October 2004 
reported that she had no further evidence, which is deemed to 
also mean she had no other sources of information to report.  
VA had obtained the veteran's VA medical records in 1979.  
There was no failed attempt to obtain records of which the 
appellant needed notice.  There is no evidence of a link 
between the veteran's fatal cancer and any underlying cause, 
disease, or event, during or after service that constituted a 
basis to seek a medical opinion in this case.  VA has 
discharged its duties under the VCAA.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326 
(2004).

Finally, the egregiousness of the delay in this case warrants 
apology.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


